UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6536



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RONALD BURNELL BASSETT, a/k/a Ronnie Bump,
a/k/a The Kid, a/k/a Zachary Jackson, a/k/a
Ronald Jackson, a/k/a Beamon Jackson, a/k/a
Ronald Jones, a/k/a R. F. Jones, a/k/a Beamon
West, a/k/a Harry VanDyke, a/k/a The Bird,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
85-541-S)


Submitted:   June 28, 1996                 Decided:   July 23, 1996

Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Ronald Burnell Bassett, Appellant Pro Se. Harvey Ellis Eisenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his Fed. R. Civ. P. 41(e) motion for return of property. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Bassett, No. CR-85-541-S (D. Md.
Feb. 13, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2